Citation Nr: 0124009	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  96-23 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1970.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 1997, the Board, in pertinent 
part, remanded the issues identified above.  The case is 
again before the Board for appellate consideration.


REMAND

In its September 1997 remand of the issues currently on 
appeal, the Board requested, inter alia, that the veteran be 
afforded VA examinations that would attempt to determine 
whether PTSD and chronic headaches were related to the 
veteran's period of service.  The veteran was notified of the 
date, time, and place that these examinations were to be 
conducted, but failed to report therefor.  Pertinent VA 
regulations stipulate, in such circumstances, that the claim 
shall be evaluated based on the evidence of record, unless 
good cause is shown for the failure to report.  38 C.F.R. 
§ 3.655 (2000).  In the instant case, the veteran's 
representative has indicated that there may have been good 
cause for the veteran's inability to report for his 
examinations.  The Board finds that the veteran should be 
accorded another opportunity to report for these 
examinations.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
Because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
and the recently revised regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the Board notes that 
the examinations requested in its September 1997 decision 
should again be afforded the veteran.  The RO should also 
attempt to secure those records that were requested of the 
veteran pursuant to the Board's September 1997 decision, but 
which were not furnished by him to VA.

This case is therefore REMANDED for the following:

1.  The RO should request that the 
veteran furnish the name and address for 
the health care facility where he 
received an "extensive work-up" for 
migraine headaches, as referenced in VA 
progress notes of October 1996.  Upon 
receipt of such information, and 
authorization for the release of medical 
records if appropriate, the RO should 
obtain all such records.

2.  The RO should request that the 
veteran furnish the names and addresses 
of any and all health care providers who 
have furnished him treatment for mental 
health problems and headaches since 1996.  
Upon receipt of such information, and 
authorization for the release of medical 
records if appropriate, the RO should 
obtain all such records.

3.  With respect to the above, all 
attempts to obtain records that are 
ultimately not obtained should be 
documented, and, in accordance with the 
VCAA, § 5103A(b)(2) (West Supp. 2001), 
and the amended regulations, 38 C.F.R. 
§ 3.159(a)-(f) (2001), the RO should 
notify the veteran of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA and implementing 
regulations, continue its efforts to 
obtain any records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist, or until it becomes 
reasonably certain that further efforts 
to obtain records from such sources would 
be futile.

4.  Thereafter, the veteran should be 
accorded a mental status examination by a 
board of psychiatrists who have not 
previously examined him, in order to 
ascertain the nature of any psychiatric 
disorder, to include PTSD, that is 
currently manifested.  All tests 
indicated are to be conducted at this 
time.  If PTSD is diagnosed, the 
examiners must describe for the record 
with specificity the stressors relied 
upon to support the diagnosis.  The 
veteran's claims folder and a copy of 
this remand are to be made available to 
the examiners, for their review and 
referral, prior to their examination of 
the veteran.  All findings, and the 
reasons therefor, are to set forth in a 
clear, comprehensive, and legible manner 
on the examination report.  

5.  The veteran should be accorded a 
special VA neurological examination, in 
order to identify any current disability 
that is manifested by headaches.  All 
tests indicated are to be conducted at 
this time, and all findings, and the 
reasons therefor, are to be set forth in 
a clear, logical, and legible manner on 
the examination report.  The examiner 
should be specifically requested to 
indicate, if a disability manifested by 
headaches is currently shown, and, if so, 
whether it is at least as likely as not 
that the currently diagnosed disability 
is etiologically or causally related to 
any inservice incident, to include but 
not limited to the incident in which the 
veteran was struck on the head by a light 
fixture.  The veteran's claims folder, 
and a copy of this remand, are to be 
furnished to the examiner, for his or her 
review and referral, prior to this 
examination.

6.  The RO is to document all attempts to 
schedule the examinations requested 
herein, and to associate such 
documentation with the veteran's claims 
folder.

7.  Thereafter, the RO must review the 
claims file and ensure that any and all 
additional notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001), 
and implemented by the regulations that 
are set forth at 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a)), are fully 
complied with and satisfied.

8.  Upon completion of the above actions, 
the RO should readjudicate these claims.  
If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





